Citation Nr: 0843953	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-03 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for degenerative joint 
disease of the right knee, associated with right knee 
patellofemoral pain syndrome, greater than 10 percent from 
February 19, 2004.  

2.  Entitlement to an initial rating for degenerative joint 
disease of the right knee, associated with right knee 
patellofemoral pain syndrome, greater than 20 percent from 
August 3, 2004.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1973 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Previously, service connection had been established 
for right knee patellofemoral pain syndrome, rated 10 
percent, and chondromalacia of the right knee with 
degenerative changes, also rated 10 percent.  A rating 
decision in March 2005 recharacterized the chondromalacia of 
the right knee with degenerative changes as degenerative 
joint disease of the right knee associated with 
patellofemoral pain syndrome, and assigned a 10 percent 
rating for the newly characterized disability, effective 
February 19, 2004, and a 20 percent rating, effective August 
3, 2004.  

In April 2008, the Board remanded this case for the RO to 
provide the veteran with proper notice with respect to 
increased rating claims, pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and to schedule him for an 
examination to evaluate his right knee disability.  As 
discussed below, although a VA compensation examination was 
conducted in May 2008, the report of that examination is 
inadequate and did not fully comply with the Board's remand 
request.  Therefore, the case is not yet ready for final 
appellate consideration.  

The appeal must be REMANDED yet again to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The record reflects that service connection is in effect for 
right knee patellofemoral pain syndrome, rated 10 percent, 
and degenerative joint disease of the right knee associated 
with patellofemoral pain syndrome, rated 10 percent from 
February 19, 2004, and 20 percent from August 3, 2004.  
Although the service-connected patellofemoral pain syndrome 
is currently evaluated under Diagnostic Code 5257 (other 
impairment of the knee) and the degenerative joint disease is 
rated under Code 5260 (limitation of flexion), VA's 
regulations clearly state that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2008).  Using the same manifestations in 
evaluating two disabilities would constitute impermissible 
pyramiding of evaluations.  

Therefore, the Board's April 2008 remand requested that, 

The examiner's report should describe all 
current symptoms and pertinent clinical 
findings, and should also indicate the 
effect the degenerative joint disease of 
the veteran's right knee has on his 
employment and daily life.  The examiner 
should note that service connection is 
also in effect for right knee 
patellofemoral pain syndrome.  To the 
extent possible, the examiner should 
distinguish symptoms and abnormal 
clinical findings that are due to 
patellofemoral pain syndrome, including 
the effect of that disability on the 
veteran's employment and daily life.  

Although the examiner noted a diagnosis of patellofemoral 
pain syndrome, she did not offer any comment regarding the 
manifestations of that disability as compared to those of the 
service-connected degenerative joint disease, as was 
requested by the Board.  Lacking a proper clinical assessment 
of the two disabilities - in particular, noting which 
manifestations are attributable to which service-connected 
right knee disability - the Board does not have sufficient 
information to evaluate the degenerative joint disease of the 
right knee.  

In addition, the report of the May 2008 examination provides 
range of motion data for flexion of the right knee, but does 
not include range of motion data or other findings regarding 
extension of the right knee.  Inasmuch as separate 
compensable ratings may be assigned for limitation of flexion 
and limitation of extension, complete clinical data in this 
regard are needed.  See VAOPGCPREC 9-98.  

The Board also observes that the examiner noted the veteran's 
report that his "right knee condition" had caused him to be 
off work for a total of one month over the previous year.  
However, the intent of the Board's request was to obtain the 
examiner's assessment of the effect of the disability on the 
veteran's employment, not merely a recitation of the 
veteran's statement in that regard, although that information 
is, of course, also relevant.  Additionally, corroboration, 
from either his employer or physician, or both, that the 
veteran's right knee disability (and, importantly, which 
service-connected right knee disability) did in fact 
necessitate that amount of time off from work over the past 
year would be helpful in evaluating the degenerative joint 
disease of the right knee.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's April 2008 remand was not 
completed by the RO, the veteran's appeal is not yet ready 
for final appellate consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
compensation examination to evaluate his 
right knee.  The claims file must be 
provided to the examiner to review in 
conjunction with the examination.  The 
examiner's report should describe all 
current symptoms and pertinent clinical 
findings, and should also provide the 
examiner's assessment of the effect that 
the degenerative joint disease of the 
veteran's right knee has on his 
employment and daily life.  The reported 
clinical findings must include range of 
motion findings for flexion and extension 
of the knee, noting the point, if any, 
where the motion is affected by pain.  
The examiner should also specifically 
conduct testing for instability of the 
right knee, with a finding as to whether 
any instability is present, and should 
comment on the veteran's complaints of 
instability and giving way, and his 
reported need for a knee brace.  In 
addition, the examiner should comment on 
whether the veteran's various right knee 
complaints are adequately supported by 
objective clinical findings.  Finally, 
the examiner should note that service 
connection is also in effect for right 
knee patellofemoral pain syndrome.  To 
the extent possible, the examiner should 
distinguish symptoms and abnormal 
clinical findings that are due to 
patellofemoral pain syndrome, from those 
symptoms and clinical findings that are 
attributable to degenerative joint 
disease of the right knee.  All opinions 
should be supported by adequate 
rationale.  

2.  Then, after ensuring that the 
examination report fully complies with 
the remand instructions, again consider 
the veteran's claims.  If those claims 
are not granted to his satisfaction, 
provide him and his attorney with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


